Citation Nr: 1530835	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected rhinitis.

2.  Entitlement to a compensable initial disability rating for status post contusion to the left foot fifth digit.

3.  Entitlement to service connection for bilateral hearing loss

4.  Entitlement to service connection for status post right ankle sprain

5.  Entitlement to service connection for status post jammed middle finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November to December 1979, April to May 1987 and October 2009 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issues of entitlement to a total disability based on individual unemployability (TDIU) and service connection for a left ankle disability, to include as secondary to service-connected disabilities, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a compensable initial disability rating for status post contusion to the left foot fifth digit, as well as service connection for bilateral hearing loss, status post right ankle sprain, and status post jammed middle finger are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to an initial compensable disability rating for allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving his claim of entitlement to a compensable initial disability rating for allergic rhinitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran stated at his Travel Board hearing on May 2015 that he intended to withdraw his appeal on the issue of entitlement to a compensable initial disability rating for allergic rhinitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.



ORDER

Entitlement to a compensable initial disability rating for allergic rhinitis is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Left foot

The Veteran seeks a compensable disability rating for his left foot disability.  He was last afforded a VA compensation examination for his feet in August 2011.  At the time of his examination, the Veteran reported having a pallet drop on his left foot during active service which left the outside part of his foot purple and blue, especially his "piggy toe."  The Veteran stated that ever since the injury his toe has "kind of curled in a little bit and it has become very tender and painful."  He reports pain when walking or sitting for a long time.  He also reported getting a tingling feeling on the outside part of his foot from this toe into his ankle.  

Upon examination, the Veteran complained of pain, weakness and fatigability to his left outside and pinky toe (5th digit) area for many months.  The Veteran's gait was noted to be slightly abducted.  A neurological examination was intact bilaterally.  He was noted to have some slight dry residue of an old blister which has completely healed, but no other conditions were noted to his skin.  The VA examiner stated the Veteran did not have flat feet.  He was diagnosed with a contusion to the left fifth digit, and there was noted to be a deformity with an underlapping fifth digit to the fourth which was worse on the injured foot compared to the right foot.  

The Veteran's VA treatment records includes the report of a February 2012 podiatry consult, in which the Veteran was diagnosed with bilateral hallux valgus.  The treatment record notes a diagnosis of neuritis of the left foot that was secondary to his "old service injury."  The Veteran's VA treatment records also reflect that flat feet is listed among the Veteran's medical conditions on an active problem list.

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected left foot disability, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

Bilateral hearing loss

The Veteran maintains that he currently suffers from bilateral hearing loss as a result of exposure to artillery fire while on active duty service.  He was afforded a VA audio examination in February 2011, the results of which showed the Veteran had some hearing loss.  However, the Veteran's hearing loss was not considered disabling under 38 C.F.R. § 3.385, and the VA examiner did not provide an opinion on the etiology of the Veteran's claimed hearing loss.  

At his May 2015 hearing, the Veteran testified that his hearing has worsened since his last VA examination.  In support of his claim, the Veteran has submitted the results of a July 2012 private hearing examination which indicates he may currently suffer from hearing loss that would be considered disabling under VA regulations.  As such, the Veteran should be afforded a new VA audio examination.

Sprained ankle

The Veteran stated during his Board hearing that while on active duty service, he fell into a ditch while walking home from dinner and rolled his right ankle.  A January 2011 VA compensation examination report notes a diagnosis of right ankle pain with decreased range of motion.  However, at an April 2011 VA joints examination, an examiner concluded that the Veteran had a normal examination of his right ankle, and no functional impairment was elicited.  The VA examiner stated the Veteran had no complaints of the right ankle, he does not use assistive devices, his right ankle does not affect his occupation, and his activities of daily living are not affected.  The examiner stated the ankle appeared to be stable, and there was no history of any flare-ups.  

The Veteran's VA treatment records includes the report of an April 2015 podiatry outpatient note which states the Veteran wears compression braces on both of his ankles for relief.  He complained of throbbing pain in his ankles both in the morning and at the end of the day.  MRI findings of the Veteran's right ankle showed a remote partial tear of the anterior talofibular ligament.  As the record reflects the Veteran now suffers from a currently diagnosed right ankle condition which may be related to active service, he should be afforded with a VA examination on remand. 

Jammed middle finger

The Veteran maintains that he has a current disability of his right middle finger that is related to an injury he sustained during active service.  A January 2010 Statement of Medical Examination and Duty Status reflects that the Veteran was putting away boxes on a shelf when he jammed his right middle digit.  The examiner determined the Veteran's injury was incurred in the line of duty while the Veteran was on active duty.  

A January 2011 VA general medical examination notes that the Veteran's right middle finger was swollen with mild tenderness and decreased range of motion.  The Veteran was diagnosed with a jammed right middle finger.  However, an April 2011 VA joints examination notes that an examination of the right middle finger showed no apparent discrepancy in size, tenderness or fluid.  The Veteran could make a fist, open his fingers, spread and close his fingers, and touch his thumb to his index, middle, ring and fifth finger.  There was good strength resisting separation between his thumb, index, middle, ring and fifth finger.  The total evaluation of the hand showed it to be not impeded by any problem that may have occurred with the contusion of the middle finger.  The examiner concluded that the examination was normal, and no functional impairment was elicited of the right middle finger.

At his May 2015 hearing, the Veteran testified that he experiences pain in his right middle finger during cold or damp weather, as well as stiffness in range of motion.  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right middle finger disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records since March 2015 regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA joints examination to determine the nature and etiology of any diagnosed right middle finger or right ankle condition.  The claims file and copies of any pertinent records should be provided to the examiner for review in conjunction with the examination. 

After reviewing the file and the remand, the examiner should offer address the following questions: 

(a)  Identify all diagnosed medical conditions related to the Veteran's right middle finger and right ankle.  If no disability of the right middle finger and/or the right ankle is found, this should be specifically stated.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right middle finger condition had its clinical onset in service or is otherwise causally related to the Veteran's active duty service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right ankle condition had its clinical onset in service or is otherwise causally related to the Veteran's active duty service?

 A complete rationale for all opinions must be provided.  If the examiner concludes that an opinion cannot be answered without resort to mere speculation, a detailed explanation for why this is the case should be provided.

3.  Then schedule the Veteran for an appropriate VA audio examination to determine the etiology of his claimed bilateral hearing loss.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner should obtain from the Veteran a detailed history of in-service and post-service noise exposure and post-service history of the onset of hearing loss. 

Based on the examination and review of the record, the examiner must address the following questions: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's active service, to include his reports of in-service noise exposure?

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.

4.  Then schedule the Veteran for a VA foot examination to assess the current severity of his left foot disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests and studies should be conducted.  The examiner is to provide a comprehensive report discussing the severity of the Veteran's left foot disability.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's left foot disability.  

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


